Citation Nr: 1706813	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals, right ankle musculoskeletal strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected migraine headaches to include post-concussion syndrome with cephalgia, evaluated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter.

3.  Entitlement to an initial increased evaluation for service-connected traumatic brain injury with organic affective disorder and cognitive disorder, currently evaluated as 30 percent disabling prior to November 4, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for residuals, right ankle musculoskeletal strain, post-concussion syndrome with cephalgia, and traumatic brain injury with organic affective disorder and cognitive disorder.  In each case, the RO evaluated the disability with a separate 10 percent evaluation.  For all disabilities, the effective date for service connection was July 7, 2006.  The Veteran appealed the issues of entitlement to initial evaluations in excess of 10 percent. 

In April 2008, the RO granted the claims, to the extent that it increased the Veteran's evaluation for what it recharacterized as an organic affective disorder with cognitive disorder, to 30 percent, with an effective date of July 7, 2006.  Since this increase did not constitute a full grant of the benefit sought, the initial increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2013, the RO granted the claims, to the extent that it increased the Veteran's evaluation for his organic affective disorder with cognitive disorder to 50 percent, with an effective date of November 4, 2010, increased his evaluation for his "migraine headaches to include post-concussion syndrome with cephalgia" to 40 percent, with an effective date of October 23, 2008.  

In May 2015, the Board remanded the claims for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, right ankle musculoskeletal strain, are shown to have been productive of subjective complaints of pain, but no more than a moderate limitation of motion.  

2.  Prior to October 23, 2008, the Veteran's service-connected migraine headaches to include post-concussion syndrome with cephalgia, are shown to have been productive of the need for medications, and by sufficiently severe symptoms to show the equivalent of characteristic prostrating attacks occurring on an average of once a month over several months, but not to have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  As of October 23, 2008, the Veteran's service-connected migraine headaches to include post-concussion syndrome with cephalgia, are not shown to have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  Prior to October 23, 2008, there was no diagnosis of multi-infarct dementia.

5.  For the period from October 23, 2008 to November 4, 2010, the Veteran's service-connected traumatic brain injury with organic affective disorder and cognitive disorder, is shown to have been productive of mild impairment of memory, attention, concentration, or executive functions, but is not shown to have been so severe as to merit the assignment of greater than a level 1 under any facet of the table for rating residuals of a traumatic brain injury (TBI).

6.  As of November 4, 2010, the Veteran's service-connected traumatic brain injury with organic affective disorder and cognitive disorder is shown to have been productive of some impairment of memory, attention, concentration, or executive functions, but is not shown to have been so severe as to merit the assignment of a level 3 under any facet of the table for rating residuals of a traumatic brain injury (TBI).  

7.  As of November 4, 2010, the Veteran is shown to have a distinct diagnosis of depressive disorder that is shown to have been manifested by symptoms that include sleep impairment, irritability, depression, and anxiety; but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected residuals, right ankle musculoskeletal strain, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2016).

2.  Prior to October 23, 2008, the criteria for an initial evaluation of 30 percent, and no more, for the Veteran's service-connected migraine headaches to include post-concussion syndrome with cephalgia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); § 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8100 (2016).

3.  As of October 23, 2008, the criteria for an initial evaluation in excess of 50 percent for the Veteran's service-connected migraine headaches to include post-concussion syndrome with cephalgia, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); § 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8100 (2016).

4.  Prior to November 4, 2010, the criteria for an initial evaluation in excess of 30 percent for service-connected traumatic brain injury with organic affective disorder and cognitive disorder, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, 4.130 Diagnostic Code 8045 (as in effect prior to October 23, 2008, and thereafter), Diagnostic Code 9327 (2014), Diagnostic Code 9304 (2016).

5.  As of November 4, 2010, the criteria for an evaluation in excess of 50 percent for service-connected traumatic brain injury with organic affective disorder and cognitive disorder are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8045 (2016).

6.  As of November 4, 2010, the criteria for an initial 50 percent evaluation, and no more, for depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected residuals, right ankle musculoskeletal strain, migraine headaches to include post-concussion syndrome with cephalgia, and traumatic brain injury with organic affective disorder and cognitive disorder.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b).

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

For all claims, the Board notes that in May 2015, the Board remanded these claims in order for the Veteran to be afforded new examinations.  However, internal documentation from the RO, dated in March 2016, notes that in December 2015, the Veteran contacted VA and requested that his examinations be canceled, that they not be rescheduled, and that, "He does not wish to continue the Appeal."  Subsequent attempts at clarification did not result in clear withdrawal of any of the issues on appeal, and they remain in appellate status.  See 38 C.F.R. § 20.204 (2016); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Given the foregoing, the examinations of record may not be in compliance with current regulations or Court precedent.  See e.g., Correia v. McDonald, 28 Vet. App. 158 (2016).  Nevertheless, the claims must be decided based upon the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 406 (1991) (stating that the duty to assist a claimant is not a one-way street); Olsen v. Principi, 3 Vet. App. 480 (1992); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).

I.  Residuals, Right Ankle Musculoskeletal Strain

In August 2006, the RO granted service connection for residuals, right ankle musculoskeletal strain, evaluated as 10 percent disabling, with an effective date for service connection of July 7, 2006.

In September 2016, the RO assigned a temporary total (100 percent) evaluation for the Veteran's right ankle disorder for the period from March 25, 2014 to May 31, 2014.  The RO also assigned special monthly compensation based on being housebound for that same time period (from March 25, 2014 to May 31, 2014).  See 38 U.S.C.A. § 1114 (s) (West 2014 & Supp. 2015); 38 C.F.R. § 3.350 (i) (2016).  The Veteran's 10 percent rating for his right ankle disability was resumed as of June 1, 2014.  The increased initial evaluation claim for the right ankle is therefore moot for the period from March 25, 2014 to May 31, 2014, and the evidence during this time period need not be further discussed, except as summarized infra.  

The RO has evaluated the Veteran's service-connected residuals, right ankle musculoskeletal strain, as 10 percent disabling under DCs 5271-5024.  See 38 C.F.R. §  4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5271 represents limited motion of the ankle, and DC 5024 represents tenosynovitis, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are rated on the basis of limitation of motion of the body part affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.

In addition, the following diagnostic codes are also relevant to the claim: 

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is warranted for ankylosis of the ankle, in plantar flexion less than 30 degrees. 

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a subastragalar or tarsal joint, or of the ankle itself, in poor weightbearing position, warrants a 20 percent evaluation. 

Under 38 C.F.R. § 4.71a, DC 5273, a 20 percent rating is warranted for Os calcis or astragalus, malunion of, with marked deformity. 

Under 38 C.F.R. § 4.71a, DC 5274, a 20 percent rating is warranted for: Astragalectomy.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10 -11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

The April 2006 QTC examination report shows that the right ankle had dorsiflexion to 20 degrees, with pain at 10 degrees, and plantar flexion to 45 degrees, with pain at 40 degrees. 

A November 2010 VA examination report shows that the right ankle had flexion to 45 degrees, extension (dorsiflexion) to 10 degrees, inversion to 35 degrees, and eversion to 20 degrees. 

An October 2012 VA examination report shows that the right ankle had plantar flexion to no less than 45 degrees, and extension (dorsiflexion) to no less than 20 degrees.  In each case, there was pain at the extreme of motion. 

The Board finds that the claim must be denied.  The only specific findings as to the range of motion in the right ankle show that it had dorsiflexion to no less than 10 degrees, and plantar flexion to no less than 40 degrees.  There is no competent evidence to show ankylosis of the right ankle.  The Board therefore finds that the evidence is insufficient to show ankylosis of the right ankle, or a marked limitation of right ankle motion, as required for an increased initial evaluation under DC's 5270, 5271, and 5272.  In addition, there is no medical evidence of record to show that the Veteran's right ankle is productive of a malunion of the os calcis or astragalus, or astragalectomy, to warrant an initial evaluation in excess of 10 percent under DC's 5273 or 5274. 

Finally, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).

The April 2006 QTC examination report shows that the Veteran complained of weakness, stiffness, swelling, giving way and constant pain.  His pain was elicited by physical activity and was relieved "by itself."  It was a 7 on scale from 1 to 10.  The report notes that he can function without medication, and that there is no incapacitation.  He was noted to be employed as an airplane mechanic.  There was no time lost from work.  On examination, after repetitive use, joint function was additionally limited by pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Examinations of gait, coordination, the peripheral nerves, motor function, and sensation, were within normal limits.  Ankle jerk reflexes were 2+.  An X-ray of the right ankle was normal.  The relevant diagnosis was musculoskeletal sprain, with pain on range of motion and after repetitive use.  

The November 2010 VA examination report shows that the examiner indicated that there was mild degenerative joint disease.  The Veteran's ranges of motion were essentially painless, and without further limitation of function due to developing pain, evidence of weakness, fatigue, lack of endurance, or incoordination after repetitive motion.  Deep tendon reflex was 2/4.  An examination of motor function revealed normal bulk and tone (5/5).  The Veteran reported that he was a supervisor of seven other mechanics, and that he had been working full-time for his current employer for three years.  There was a slight asymmetry of gait.   

The October 2012 VA examination report shows that the Veteran complained that he frequently rolled over his ankles during service, and that he now had constant pain that worsened with weight-bearing, walking, stairs, and ladder climbing.  He said that he was told he may be a candidate for surgery.  He denied flare-ups.  After repetitive use, plantar flexion was to 40 degrees, and dorsiflexion was to 15 degrees.  Overall, there was functional loss in the form of pain on movement, and less movement than normal.  Strength on plantar flexion and dorsiflexion was 5/5.  There was no laxity, or ankylosis.  There was no malunion of calcaneus (os calcis) or talus.  There was swelling and tenderness around the lateral malleoli.  There was no history of surgery.  The impact in the ability to work was impacted by ankle and heel pain.  The diagnosis was Achilles tendonitis. 

Private treatment reports show the following: the Veteran could walk 2-3 hours, and sit and stand for 15-30 minutes; the Veteran has normal strength (July 2008).  In December 2008, the Veteran has a normal gait, and normal strength in his lower extremities.  In March 2009, he was noted to be able to walk 30-60 minutes, and to sit and stand 15-30 minutes.  The Veteran reported that he worked full-time with no time lost from work as a manufacturing supervisor.  He indicated that he could lift heavy weights, but with pain, and that he can do most of his usual work, but no more.  There are multiple findings of 5/5 strength.  See e.g., December 2009 report from Wilton Family Health (WFH); reports dated in 2010; see also December 2008 report from The Headache Center (noting full strength in the lower extremities and a stable gait).  In September 2009, the Veteran reported that he had driven round-trip from New York to North Carolina.  There are indications that he played golf.  See WHF report dated in June 2008; report from Dr. P.C., dated in August 2009.  There are several findings of a normal gait, and that he was able to walk on the forefoot and heel, or on his heels and toes, without difficulty.  See e.g., August 2009 report from Dr. P.C.; reports from Saratoga Spine, dated in January and February of 2010.  

A January 2013 VA back examination report notes 5/5 strength in the lower extremities.  

VA progress notes show that in February 2014, the Veteran had tenderness to palpation at the insertion of the Achilles tendon and the retrocalcaneal bursae bilaterally.  He has a gastrocs contracture, bilaterally, with only 0 degrees of passive dorsiflexion with the knee extended and the arch corrected.  Otherwise, his range of
motion at the hind foot and ankle was normal.  X-rays revealed a Haglund's deformity on each side, and a small amount of calcification in the Achilles tendon, bilaterally.  The assessment noted insertion of Achilles tendinitis, gastrocs contracture, and Haglund's deformity.  

In March 2014, the Veteran underwent right ankle surgery.  His postoperative diagnosis was excision, Haglund's deformity, right, retrocalcaneal bursitis, right, and calcific insertion of Achilles tendonitis, right.  See e.g., March 2014 VA operation report.  In January 2015, he reported that he no longer had pain in his right Achilles heel.  

Thereafter, VA progress notes show that the Veteran reported that he stayed active outdoors.  Reports, dated in June 2014, note that the bilateral ankles had an AROM (active range of motion) that was WFL (within functional limits).  There was a finding of 3-4/5 strength, and of 5/5 strength, with a normal sensory examination.  A July 2014 report notes that the ankles have a normal range of motion on inversion, eversion, dorsiflexion, and plantarflexion (specific degrees of motion were not provided).  There was no pain on motion, and the plantar arches were normal.  Strength on plantar flexion and dorsiflexion was 5/5.  The Veteran toe walked, heel walked, and tandem walked normally.  He was issued an ankle stabilizer.  A May 2016 VA progress notes 5/5 strength.  

In summary, the Veteran is not shown to have a limitation of motion for a 20 percent evaluation under DC 5271, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an initial evaluation in excess of 10 percent for the right ankle on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence does not show that there was a quantifiable loss due to actual pain.  The October 2012 examination report shows that there was no additional limitation of motion after repetitive use.  Mitchell.  The vast majority of the findings show that the Veteran has been found to have 5/5 strength.  There is no evidence of laxity or atrophy.  The Board therefore finds that, when the ranges of motion in the right ankle are considered together with the evidence of functional loss due to ankle pathology, the evidence does not support a conclusion that the loss of motion in the right ankle more nearly approximates the criteria for an evaluation in excess of 10 percent under DC 5271, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

II.  Migraine Headaches to include Post-Concussion Syndrome with Cephalgia 

With regard to the history of the Veteran's headaches, as well as his organic affective disorder with cognitive disorder, discussed infra, the Veteran's service treatment records show that in May 2002, the Veteran sustained an injury while riding an all-terrain vehicle in the desert, in which he was thrown a great distance at what he subsequently reported was a speed of over 100 miles per hour.  Although he was wearing a helmet, it was ejected during his fall; he was unconscious for about four to ten minutes.  A CT (computerized tomography) scan of his head in May 2002 revealed evidence of a subdural hematoma on the left, a left frontal lobe contusion, and evidence of petechial hemorrhages at the junction of the gray and white matter, most likely due to diffuse axonal injury.  He was hospitalized for five days and discharged home.

A June 2002 report notes that overall, he appeared to be recovering well from his head injury and that he had minimal post-concussive symptoms.  He denied problems with short-term memory, attention, concentration and irritability.

A Medical Board Report, dated in October 2005, notes a history of a four-wheeler accident in May 2002.  The final diagnoses included post-concussive syndrome, and persistent cephalgia.  The Board essentially determined that he was unfit for duty due to his injuries, and recommended discharge.

An October 2005 neuropsychology report shows that following testing, the diagnostic impression was that there was no cognitive disorder, but that the Veteran had an adjustment disorder with depressed mood.  The report noted that the Veteran's memory complaints most likely stemmed from the concentration-robbing impact of pain, emotional distress, and situational stressors on cognitive efficiency, and that from a strictly neuropsychological perspective, he was considered fit for full duty status.

In a November 2005 "report of medical history," the Veteran indicated that he had a history that included "frequent or severe headache, "a head injury, memory loss, or amnesia," a period of unconsciousness or concussion, nervous trouble, "loss of memory or amnesia, or neurological symptoms," and frequent trouble sleeping.  There are notations of constant headaches, dizziness and anxiety, and short-term memory loss. 

A Physical Evaluation Board (PEB) report, dated in December 2005, lists un-fitting conditions that included post-concussive syndrome and persistent cephalgia.  The report indicates that his post-concussive syndrome and recurrent cephalgia were evaluated as 10 percent disabling, and that his combined disability rating was 10 percent.  See 38 C.F.R. § 4.1 (2016).

The Board first notes that 38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008), concerning brain disease due to trauma, affords a maximum 10 percent rating for purely subjective complaints such as headaches.  Ratings in excess of 10 percent are only assignable if the evidence demonstrates multi-infarct dementia associated with brain trauma.  As the competent evidence of record fails to show any competent evidence of multi-infarct dementia, a higher rating is not warranted via application of DC 8045.  

The applicable criteria of Code 8045 for evaluating traumatic brain injuries were amended during the pendency of the appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended provisions provide that any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The amended criteria apply to all claims received by VA on and after October 23, 2008, although veterans are permitted to request that their residuals of a traumatic brain injury be rated under the revised criteria.  The Board further notes that the RO has granted service-connection for disabilities that include a number of joint disabilities, and that these disabilities have been evaluated separately.  

The Veteran is already in receipt of the highest assignable evaluation available (10 percent) under Diagnostic Code 8045 in its prior version, for purely subjective headache complaints.  A rating in excess of 10 percent is not assignable under Diagnostic Code 9304 in the absence of a diagnosis of multi-infarct dementia, as a consequence of brain trauma.  The evidence of record is negative for a diagnosis of multi-infarct dementia, such that a higher rating is not available under the previous version of Diagnostic Code 9304.

In summary, there are no other relevant diagnostic codes for consideration other than DC 8100, as that diagnostic code has the potential to provide a higher evaluation for the Veteran's headaches than the maximum 10 percent available under Diagnostic Code 8045.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

As a final preliminary matter, to the extent that the RO assigned an evaluation of 40 percent as of October 23, 2008, DC 8100 does not allow for a 40 percent rating, and this appears to have been in error.  However, as discussed infra, the Board has determined that the criteria for the next higher evaluation of 50 percent under DC 8100 have not been met, no prejudice accrues to the Veteran, and no further action is warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months. 

Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Id. 

Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing."  Id. at 445.  

The United States Court of Appeals for Veterans Claims ("Court") has stated that given the use by Congress of the conjunctive "and" in a statute, all of the requirements must be met before funds could be allocated or authorized.  See Malone v. Gober, 10 Vet. App. 539 (1997).  

A.  Prior to October 23, 2008

The relevant evidence is summarized as follows:

A QTC examination report, dated in April 2006, shows that the Veteran was noted to have a history of migraines since 2002.  The Veteran complained of recurring headaches, during which he stayed in bed and was unable to do anything.  His headaches occurred three times per week and lasted for 12 hours.  Treatment included Imtrex and Elavil.  The Veteran reported that he was unable to perform his daily activities during flare-ups, and that he had lost five days of work a month due to his symptoms.  The report notes that his usual occupation was airplane mechanic, and that he was currently employed.  On examination, the cranial and peripheral nerves were within normal limits.  An X-ray of the skull was normal.  The relevant diagnoses noted status post-concussion syndrome with cephalgia, and migraine headaches.

Private treatment reports show treatment for complaints of migraine headaches, and chronic daily headaches, in 2008.  A September 2008 report notes a frequency of two headaches per week but with increased intensity.  An October 2008 report notes headaches a past history since January 2008 of medications that included gabapentin, tizanidine, Imitrex, nadolol, nortriptyline, and methocarbamol, and headaches three to five days per week.  

The Board finds that an initial evaluation of 30 percent is warranted.  For the next higher (30 percent) evaluation, the issue is whether he has prostrating attacks occurring on an average of once a month over several months.  DC 8100.  A review of the Veteran's service medical reports shows that he sustained a head injury in 2002, with injuries that included a subdural hematoma on the left, a left frontal lobe contusion, and evidence of petechial hemorrhages at the junction of the gray and white matter.  He had ongoing complaints of headaches while in service since that time, and his MBR notes persistent cephalgia.  Following service, he has repeatedly sought treatment for headaches, and he is shown to have required medication for his symptoms.  The April 2006 QTC examination report shows that the Veteran complained of recurring headaches three times a week, that lasted for about 12 hours, during which time "he stayed in bed and was unable to do anything," and that he was unable to perform his daily activities during flare-ups.  He was noted to be taking Imtrex and Elavil.  Given the foregoing, the Board finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, and that the criteria for an initial evaluation of 30 percent have been met. 

Prior to October 23, 2008, an initial evaluation in excess of 30 percent is not warranted.  Under DC 8100, a 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As discussed supra, there is evidence that his headaches are frequent, and that at times they are prostrating.  He has claimed five days lost from work a month due to headaches.  However, the evidence is insufficient to show that the Veteran's headaches are "very frequent, completely prostrating and prolonged," or that they are productive of severe economic inadaptability.  Malone.  In this regard, the evidence indicates that the Veteran worked full-time, to include employment as a supervisor beginning in about January 2008.  See October 2008 report from Headache Center of Northeastern New York (HCNNY) (noting a ten-month history of employment as a supervisor).  There is no objective evidence to show time lost due to headaches.  In summary, there is insufficient objective medical or other evidence to show that the Veteran's headaches are of such frequency and severity to meet the criteria for an initial evaluation in excess of 30 percent under DC 8100.  Accordingly, the preponderance of the evidence is against an initial evaluation in excess of 30 percent prior to October 23, 2008.

B.  As of October 23, 2008

The relevant medical evidence is summarized as follows:

A December 2008 private treatment report notes that on examination, the cranial nerves were fully intact.  The Veteran had had some improvement with use of Depakote, but still had headaches four to five days a week.  

In August 2009, the Veteran indicated that he had headaches "almost all the time."  The Veteran reported that he was a supervisor and that he been working for the same employer as he reported in the October 2008 HCNNY report, supra, for 11/2 years.  He indicated that he had not lost any time from work.  

A November 2010 VA examination report shows that the Veteran complained of headaches two to five times a week, with occasional free periods that may last a week.  They were associated with sensitivity to light and sound, nausea, and vomiting.  His headaches could last a day or longer.  The Veteran asserted that he missed 30 to 45 days of work a year due to his headaches.  He stated that at times, his headaches were prostrating for 16 hours during his waking cycle, and that he may be total prostrate for several hours, or up to a day.  The presentation and duration were variable.  He stated that he worked as a supervisor of seven mechanics, that he had been employed full-time with his current employer for three years, and that when he had headaches at work he could busy himself with paperwork and limit his interaction with people.  Relpax afforded him some relief if taken early in the course of his headaches, and it reduced the duration.  The report notes episodic dizziness and vertigo, and sleep disruption, requiring Depakote, 500 milligrams (mg), twice a day, with which he gets seven hours of sleep.  Migraine headaches were treated with Relpax, 40 mg., as needed.  On examination, cerebellar function was normal.  The relevant diagnosis was migraine headaches.  

A VA progress note, dated in May 2011, shows that the Veteran reported that he was a supervisor in a factory.

A VA headache disability benefits questionnaire (DBQ), dated in October 2012, shows that the Veteran complained of frequent headaches behind his right eye, sensitivity to light and sound, frequent nausea and vomiting, headaches that are not prostrating lasting two to three days, and that he took Relpax p.o. (by mouth) prn (as occasion requires).  The DBQ notes the following: the Veteran does not have characteristic prostrating attacks of migraine headache pain, or non-migraine headache pain.  He does not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  There are no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the diagnosis section.  There are no other significant diagnostic test findings and/or results.  The Veteran's headache condition does not impact his ability to work. 
The diagnosis was migraine including migraine variants.  

Overall, VA progress notes show a number of treatments for headaches.  A July 2014 report notes chronic postconcussive headache related to cervical
traumatic brain injury (TBI), moderate, with a past history of likely mild TBI, from which he has made a good recovery.

In July 2014, the Veteran received treatment for headaches, and asserted that his headaches are very debilitating, and that he is not employed because of them.  He reported getting migraines more than 20 days a month that last more than 12 hours. He stated that for the past month, he has been receiving acupuncture to his neck and back as well as chiropractic manual therapy.  He was unsure if this had been helping his neck pain or migraines.  

An August 2014 report notes that both a head MRI (magnetic resonance imaging) study and CT (computerized tomography) scan were normal.  He was noted not to be a candidate for a retrial of Botox.  He was encouraged to consider employment or a return to school, and to select a more seated office-type occupation.  However, he reported that he is not interested in that type of work, and that he would like to pursue more physical-type labor.  

Another August 2014 report notes that it had been recommended to patient that the Veteran consider employment/return to school, that he should select more seated office type occupation.

A September 2014 report shows that he reported having a slight headache every day and migraines 6-20 days per month.  He was noted to deny any problems driving, and to forget to take his medications at times, but to be otherwise independent in all activities of daily living.  

A November 2014 report shows that the Veteran was noted to have been seen by the Neurology Department for medical management of headaches, and to have tried multiple medication regimens.  However, he has not been able to tolerate many of these medications due to side effects.  Currently, he only takes NSAIDs intermittently for management of his headaches.  The Veteran reported that he last worked for a manufacturing company in March 2013, and that he had been fired.  He indicated that he did not think that he could work due to the frequency of his appointments and sick days.  For leisure, it was noted that he liked fishing, hunting, and socializing.

A November 2014 report shows that the Veteran stated that during a disagreement with HR (human resources) about a subordinate's injury report he became angry and was fired due to "being a threat in the work place."

A December 2014 report shows that the Veteran reported that he is continuing to have frequent headaches which are variable from 6 to 12 per month.  His current abortive medication is Sumatriptan.  If he takes Sumatriptan, he is unable to
continue functioning for the rest of the day.  This leads him to often delay taking Sumatriptan until he has had his migraine symptoms for many hours.  In addition to his migraine headaches, he has 3 to 4 regular headaches per week.  His migraines are distinguished by blurry vision and sparkles in his vision.  He is light and heat sensitive.  He gets nauseated and has difficulty concentrating.  Often after he takes Sumatriptan, he feels "wiped out for 1-1/2 to 2 days."

A February 2015 report shows that the Veteran reported that he had been fired from his job for "being a threat in the workplace" after getting angry at human resources when they accused him of lying about another employee's accident report.  The report notes that since then he has been doing odd jobs and some work as a self-employed contractor but states it hasn't gone well, and "money is always a stressor."

Multiple reports, dated between January and May of 2015, note that the Veteran reported that he helps brother-in-law doing construction, and that he was looking for a job.  Multiple reports, dated as of March 2015, indicate that he was unemployed.  Other reports, dated in May 2015, show that he was noted to have started some part time work, to have reported that he drove tanker truck a few days the week before, and that he has been helping out his family with moving. 

An October 2015 report notes that the Veteran had back pain with activity, but that "he is able to perform a very physically demanding job, do things around the house and has even begun some running."

A February 2016 report notes that the Veteran was re-evaluated for Botox injections.  He reported a history of Botox injections, and that his last set of injections had been in March 2014.  He reported that the Botox helped reduce the frequency and intensity of his headaches.  He has three different types of headaches and the Botox helps with all of them.  

In May 2016, he reported that he had been working on a farm, but that he had stopped due to back pain.

An August 2016 report notes that the Veteran had a Botox consult in February 2016, at which time he received 180 units.  The Veteran reported that this was
particularly beneficial, taking about 2-3 days to provide benefit and lasted
approximately 2.5 months.  He reported having been keeping a headache log since receiving the Botox injections, and to have reported that for the month of February, he had 11 severe headaches, having had seven severe headaches in March, and five severe headaches in April.  In May, June and July, he stopped keeping track of his
headaches because the frequency did increase significantly.  His more severe headaches typically start around the right eye and are associated with visual auras.  It then extends posteriorly and involves the neck and shoulders.  He also feels "pounding" on the left side of his head.  These occur about 4 times per month and can last 2-3 days at a time and may be associated with nausea and light sensitivity. He also gets headaches that start more in the neck region and extend anteriorly.  These are less severe and occur a couple times per week.  The last type is a "throbbing" generalized headache that occurs daily. 

The Board finds that an evaluation of 50 percent is not warranted.  Under DC 8100, a 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  There is evidence that his headaches are frequent, and at times, prostrating.  It is clear that he has received ongoing management of, and changes to, his medication regime, with therapies that include Botox injections.  However, the evidence is insufficient to show that the Veteran's headaches are "very frequent, completely prostrating and prolonged," or that they are productive of severe economic inadaptability.  Malone.  In this regard, the evidence indicates that the Veteran worked full-time until March 2013.  To the extent that in July 2014 he reported that he was unemployed due to his headaches, this is not shown by any objective evidence of record.  In addition, he contradicted this statement with fairly detailed accounts of an alternative reason for losing his job in November 2014 and February 2015, which the Board finds more probative.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Finally, a September 2014 VA report notes that a review of the validity scales suggests possible over-reporting.  The probative value of the Veteran's testimony as to the severity of his symptoms has accordingly been reduced.  Id.; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this regard, evidence dated after July 2014 shows that the Veteran repeatedly stated that he was working at various capacities in several different jobs, to include driving a truck, and working in construction.  There is no objective evidence to show time lost due to headaches.  In summary, there is insufficient objective medical or other evidence to show that the Veteran's headaches are of such frequency and severity to meet the criteria for an evaluation in excess of the currently assigned 40 percent evaluation.  Accordingly, the preponderance of the evidence is against an evaluation in excess of 40 percent.

III.  Traumatic Brain Injury with Organic Affective 
Disorder and Cognitive Disorder

The RO initially evaluated the Veteran's traumatic brain injury with organic affective disorder and cognitive disorder as 30 percent disabling prior to November 4, 2010, and as 50 percent disabling thereafter, under DCs 8045-9237.  See 38 C.F.R. § 4.27.  In this regard, DC 8045 does not provide for 30 percent or 50 percent evaluations; the RO assigned these evaluations with application of 38 C.F.R. § 4.130.  

As noted in the Board's May 2015 remand, a veteran whose residuals of TBI were rated (as in this case) under a prior version of 38 C.F.R. § 4.124a, DC 8045 is permitted to request a review under the new criteria, irrespective of whether his disability has worsened since the last review or whether VA receives additional evidence.  See 73 Fed. Reg. 54,693 (September 23, 2008).  The RO has apparently inferred such a request, see January 2013 rating decision (applying the new criteria), and the possibility of an increased evaluation as of October 23, 2008 under the revised regulation is therefore in issue.

Under the current rating criteria for TBI, DC 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

The table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The table titled "Evaluation Of Cognitive Impairment And Other Residuals of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, DC 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Under the General Rating Formula at 38 C.F.R. § 4.130, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

An April 2006 QTC examination report notes the following: the Veteran drove himself to the examination and had a driver's license.  He reported a history of anxiety and mood swings.  Since his 2002 MVA, he reported having some forgetfulness, but it was noted that generally, cognitively he has done fairly well.  He said that he mainly had problems being forgetful and having some difficulties multi-tasking or staying organized.  He said that his bigger problem is his mood swings, that he has totally lost all patience, gets irritable, and gets frustrated over nothing.  For example, he said that a baby crying or an unruly kid at a restaurant just drives him crazy, and that he loses his temper in a flash over nothing.  He said that he almost lost his military job and got demoted because of anger problems, that he will switch between angry, happy, crying, in just a couple of hours, and that he gets very anxious at times.  He used Celexa for a while, and later Lexapro in 2004, with current use of only Elavil at bedtime.  There was no history of psychiatric treatment or hospitalization.  An April 2006 neurological study showed post-concussion syndrome with memory decrease, depression and chronic headaches.  He is able to bathe, dress, and feed himself.  He helps out with the cooking and cleaning.  He likes to hunt and fish.  He likes to work on small engines.  He watches television, reads, plays sports, and works out.  He had been married since 2005.  He and his wife will go out to eat, or go to movies.  He got along fairly well with other people.  On examination, there was no psychosis or mania.  There was no suicidal or homicidal ideation.  He can understand and follow complex job instructions.  He can get along with coworkers and supervisors, although he can get a little irritable.  Speech was normal in rate and tone, with good grammar and good vocabulary.  He was spontaneous and logical, not inhibited or vague.  There was no pressured speech, flight of ideas, loose associations, hallucinations, delusions, paranoia or ideas of reference.  He was not homicidal or suicidal.  He had mild depression, mild psychomotor retardation, and mild anxiety.  He has problems with irritability.  Impulse control was fairly good although a little bit decreased.  He concentrated well.  He was alert and oriented times four (person, place, time and date).  He knew his date of birth, social security number, and address.  Fund of information was good.  He was able to give a good logical history.  He did not ramble and was not tangential.  He could recall dates fairly well.  Judgment was good, and insight was fair.  The Axis I diagnoses were traumatic brain injury with mild organic affective disorder, and mild cognitive disorder with forgetfulness, problems organizing, and multi-tasking.  The Axis V diagnosis was a global assessment of functioning of 65, "with occasional social and occasional work impairment."

Another April 2006 QTC examination report notes that the Veteran's complaints mainly pertained to his headache disability.  The Veteran reported that he was currently employed as an airplane mechanic.  On examination, the cranial nerves, coordination, and a peripheral nerve examination were within normal limits.  The Veteran appeared to be depressed.  An X-ray of the skull was normal.  The relevant diagnosis was status post-concussion syndrome with persistent cephalgia.  The impact of all of the Veteran's disabilities, to include his joint, neck, and back disorders, was characterized as "moderate."

Prior to November 4, 2010

Private treatment records include an October 2008 report which notes that the Veteran had been working for a corporation for the last ten months as a supervisor.  The Veteran complained of confusion, nervousness, depression, and insomnia.  On neurological examination, he was awake and alert, and oriented to place and date.  Speech and memory were normal.  A December 2008 report notes that his speech was clear and fluent.  He was oriented.  His cranial nerves II - XII were fully intact.
 Private reports, dated in June and December 2008, and March 2009, note that the Veteran was awake, and alert and oriented.  Cognition was grossly intact.  He was not anxious or depressed.  Reports, dated in September 2008, August 2009 and March 2010, note that he had normal cranial nerves, and/or normal affect and mood, and that he was oriented times three.  

Under 38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008), concerning brain disease due to trauma, a maximum 10 percent rating is assigned for purely subjective complaints such as headaches.  Ratings in excess of 10 percent are only assignable if the evidence demonstrates multi-infarct dementia associated with brain trauma, which is not shown in this case.  Accordingly, an evaluation in excess of 30 percent is not warranted under DC 8045 (as in effect prior to October 23, 2008).  

With regard to 38 C.F.R. § 4.124a, DC 8045 (as in effect October 23, 2008), the evidence dated as of October 23, 2008 shows that the Veteran reported that he had been working for a corporation as a supervisor since about the beginning of 2008, and that he complained of confusion, nervousness, depression, and insomnia.  The findings show that he was awake and alert, and oriented, with normal speech, or clear and fluent speech.  Memory was normal.  Cognition was grossly intact.  He was not anxious or depressed.   There were findings showing that he had a normal affect and mood.  Given the foregoing, there is no basis to find that the Veteran's symptoms exceed level 1 impairment in any category.  Therefore, the criteria for an initial evaluation in excess of 30 percent under 38 C.F.R. § 4.124a, DC 8045 (as in effect October 23, 2008) is not warranted.

In addition to application of DC 8045, cognitive disorders, as a psychiatric disability, are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. §  4.130.  

The Board finds that the criteria for an initial evaluation in excess of 30 percent under 38 C.F.R. § 4.130 have not been met.  The QTC examination reports show that the Veteran complained of symptoms that included anger, irritability, and poor memory.  However, his only GAF score of record was 65, and this is evidence of no more than mild symptoms.  See QRDC DSM-IV.  The medical reports reflect that there is no evidence of auditory or visual hallucinations, delusions, or other psychotic features, suicidal or homicidal ideation, intent, or plan.  There is no evidence to show a substantial impairment of thought processes.  His speech was normal in rate and tone, with good grammar and a good vocabulary.  He was spontaneous and logical, and not inhibited or vague.  There was no pressured speech, flight of ideas, loose associations, hallucinations, delusions, paranoia or ideas of reference.  The QTC examiner stated that the Veteran had mild depression, mild psychomotor retardation, and mild anxiety.  Impulse control was fairly good although a little bit decreased.  He concentrated well.  He was oriented times four and alert.  He did not ramble and he was not tangential.  He could recall dates fairly well.  Judgment was good.  Insight was fair.  There is no history of psychiatric hospitalization.  He helps out with the cooking and cleaning. He likes to hunt and fish, and to work on small engines.  He watches television, reads, plays sports, and works out.  He had been married since 2005, and he and his wife will go out to eat, or go to movies.  He gets along fairly well with other people.  In addition, other reports indicate that the Veteran appears to have been working full-time as a supervisor since about the beginning of 2008.  There is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent prior to November 4, 2010.  See 38 C.F.R. § 4.7; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

As of November 4, 2010

A VA mental disorders examination report, dated November 4, 2010, shows the following: the Veteran lives with his wife, and two children.  He often argues with his wife and his relationship with her was not as good as he wanted it to be.  He does not have any social relationships.  He works full-time, at a job where he has been between two to five years.  He does not have any leisure pursuits.  He is taking anti-depressants (Lexapro), with no side effects.  He has depression, poor sleep, and low energy.  On examination, speech was unremarkable.  Affect was constricted, and mood was depressed.  He was able to do serial 7s, and to spell a word forward and backward.  He was oriented to person, time, and place.  Thought processes were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good.  For judgment, it was noted that he understood the outcome of behavior.  He was able to maintain personal hygiene, and there was no problem with the activities of daily living.  Remote, recent, and immediate memory were normal.  He was able to handle money and pay bills, and he prudently handled payments.  There was no time lost from work during the last 12-month period.  Problems related to occupational functioning were memory loss, decreased concentration, and poor social interaction.  The Axis I diagnosis was depressive disorder due to general medical condition.  The Axis V diagnosis was a GAF score of 50.  The examiner concluded that there was reduced reliability and productivity due to psychiatric symptoms, but not mental disorder signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood, or school, nor total occupational and social impairment.  

A VA neurological examination report, dated November 4, 2010, notes that the Veteran's speech was slow and deliberate with moderately long pauses between questions and answers.  He indicated that he did not speak a lot, but that he has no problem with receptive aphasia.  He reported taking Lexapro, with a positive effect.  He was noted to have a history of depression with suicidal deviation that was now staunched by his affection for, and interaction with, his daughter.  He reported that he was very active, and goal-oriented.  The report notes that he had been working full-time for the same company for three years, and that it appeared to be a good fit for accommodating his disabilities.  He had received two episodes of counseling since service, but no cognitive interventions.  On examination, cerebellar function was normal.  Cranial nerves II-XII were intact with the exception of a hyperesthesia over the left cheek.  The Veteran scored 28/30 on a Mini-Mental test.  He was assigned the following letter grades: an "A" for judgment, orientation, communication, and consciousness,  a "B" for social interaction, motor activity, visual spatial orientation, and neurobehavioral effects, and a "C" for memory, and subjective symptoms.  The relevant diagnoses were depression, and TBI.

A VA examination report, dated in October 2012, shows that the Veteran was noted to have symptoms that included depressed mood, anxiety, social avoidance and
isolation due to a depressive disorder, with cognitive deficits like poor concentration and memory problems.  His symptoms were characterized as being productive of occupational and social impairment with reduced reliability and
productivity.  He was noted to have depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  The Axis I diagnosis was depressive disorder due to general medical condition.  The Axis V diagnosis was a GAF score of 45.  

VA progress notes show the following: in May 2011, the Veteran reported that he was employed full-time as a supervisor in a factory.  He had suicidal thoughts without plan or intent.  He was assigned a GAF score of 50.  In October 2012, he was assigned a GAF score of 45.  In July 2013, speech was clear, coherent, and goal-oriented, with a normal rate and rhythm.  He was alert and oriented times three (i.e., to person, place and time).  There was no suicidal or homicidal ideation.  He reported that he enjoyed hunting, fishing, and tractors.  The Axis I diagnosis was depression NOS (not otherwise specified), alcohol dependence, PTSD, and chronic pain/migraines.  He was assigned a GAF score of 48.  Overall, the Veteran was repeatedly noted to have a history of mild to moderate TBI "from which he has made a good recovery with no significant cognitive deficits found on neuropsychometric testing," "with no significant cognitive deficits in the past," or "without any cognitive residuals."  See e.g., reports, dated in April, June, and August of 2014.  This evidence tends to show that the Veteran reported some thoughts of suicide, without plan or intent.  There were also multiple findings noting that there was no suicidal or homicidal ideation.  The Veteran was casually and neatly dressed, and adequately groomed.  He was alert and oriented.  Cognition was normal.  He was able to think abstractly.  Judgment was appropriate and logical, or good.  Insight was good.  Attention and concentration were normal.  There were no overt abnormal movements or pain behaviors; there was mild posture changing.  Symptom report was appropriate and non ruminative.  The Veteran described pain symptoms upon questioning.  Affect was restricted, with some irritability.  Speech was normal and spontaneous.  Mood was dysphoric, but not acutely distressed.  Thought content was without delusion.  Thought process linear and goal directed.  Gait and balance were normal.

A September 2014 neuropsychological evaluation notes that the report was based on an interview, testing, and a review of treatment records.  The report notes the following: a review of the validity scales suggests possible over-reporting, especially of memory and somatic complaints, so his profile should be interpreted with caution.  Otherwise, other simple motor functioning, attention, working memory, processing speed, verbal fluency, learning, most aspects of memory, abstraction, and set-shifting performances ranged from average to very superior.  He endorsed mild symptoms of anxiety and severe symptoms of depression.  The examiner concluded:

In summary, the Veteran's cognitive profile is largely intact and he does not meet criteria for a cognitive disorder.  Cognitive weaknesses could be related to apparent pain, intra-individual variability, anxiety regarding task performance, or just the taxing nature of a comprehensive neuropsychological evaluation. 
Again, all other performances were well within normal limits.  Although he may have experienced cognitive decline acutely following his TBI, current results
(i.e., broadly intact cognitive test performances) do not suggest cognitive dysfunction as a late effect of TBI; it is likely that self-reported mental health concerns and pain are the primary factors underlying his complaints.  

For diagnosis, the report notes "None."

The September 2014 neuropsychological evaluation further states that, with regard to mood, the Veteran described auditory hallucinations, but could not say whether they were true hallucinations or a hearing sensitivity; he denied command voices in his head, and visual hallucinations.  He reported his mood to be irritable and depressed, but he denied suicidal or homicidal ideation.  He was candid about his frustration with some providers regarding the management of his pain and indicated that he has pain "everywhere" throughout the day with minimal benefit from current interventions.

A February 2015 report notes complaints of ongoing problems with memory and concentration, but shows that the examiner stated that a review of past TBI clinic notes "indicated normal cognitive functioning as of a couple years ago."  

The Board finds that the clinical evidence more closely approximates the level of impairment contemplated by a 50 percent evaluation.  For all facets, the Board emphasizes that the September 2014 VA neuropsychological evaluation shows that the examiner determined that the Veteran's cognitive profile is largely intact and he does not meet criteria for a cognitive disorder.  The examiner concluded that the Veteran's cognitive weaknesses could be related to apparent pain, intra-individual variability, anxiety regarding task performance, or just the taxing nature of a comprehensive neuropsychological evaluation, and that it is likely that self-reported mental health concerns and pain are the primary factors underlying his complaints.  See also VA progress notes (showing that the Veteran was repeatedly noted to have a history of mild to moderate TBI "from which he has made a good recovery with no significant cognitive deficits found on neuropsychometric testing," "with no significant cognitive deficits in the past," or "without any cognitive residuals").  

With regard to memory, attention, concentration, and executive functions, the November 2010 VA examination reports show that he was assigned a "C" for memory.  However, other findings at that time show that he was able to do serial 7s, and to spell a word forward and backward.  There was no problem with the activities of daily living.  Remote, recent, and immediate memory were normal.  The October 2012 VA examination report notes mild memory loss, such as forgetting names, directions or recent events, and notations of poor concentration and memory problems that were not further detailed.  VA progress notes contain multiple findings noting that he has no significant cognitive deficits, and that attention and concentration were normal.  The September 2014 VA neuropsychological evaluation states inter alia that the Veteran's functioning, to include attention, working memory, processing speed, learning, most aspects of memory, abstraction, and set-shifting performances, ranged from average to very superior.  In summary, the Board finds that the evidence is insufficient to show that the Veteran's disability has been manifested by more than level 2 impairment.  

With regard to impairment of judgment, the evidence is insufficient to show moderately severely impaired judgment.  The November 2010 VA examination reports note that for judgment, he understood the outcome of behavior, and show that he was assigned an "A" for judgment.  VA progress notes state that his judgment was appropriate and logical, or good.  

With regard to impairment of social interaction, the evidence is insufficient to show that the Veteran's social interaction is inappropriate most or all of the time.  Upon examination in November 2010, he reported that he does not have any social relationships, and it was noted that social interaction was poor.  However, as discussed supra, the probative value of the Veteran's testimony as to the severity of his symptoms has accordingly been reduced.  Although he has had some difficulties in his marriage, the Veteran has been living with his wife, and two children.  The November 2010 VA neurological examination report shows that he reported that he was very active, and goal-oriented.  He was assigned a grade of "B" for social interaction.  In July 2013, he reported that he enjoyed hunting, fishing, and tractors.  A November 2014 report shows that he reported that for leisure, he liked fishing, hunting, and socializing.

With regard to impairment of orientation, the evidence is insufficient to show that the Veteran is often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (total) consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  The November 2010 VA mental disorders examination report notes that he was oriented to person, time and place.  The November 2010 VA neurological examination report shows that he was assigned an "A" for orientation.  VA progress notes contain multiple findings showing that he was found to be oriented.  

With regard to impairment of motor activity, the evidence is insufficient to show that the Veteran has moderately decreased motor activity due to apraxia.  Although the Veteran has received considerable treatment for musculoskeletal symptoms, including a great deal of treatment for back and shoulder pain, pyramiding between conditions rated pursuant to the Table and those rated pursuant to another diagnostic code is to be avoided.  38 C.F.R. § 4.14.  In this case, service connection is currently in effect for disabilities that include residuals of low back strain, residuals of musculoskeletal neck strain, a right wrist disability, bilateral ankle, knee, elbow, and shoulder disabilities, and bilateral lower extremity radiculopathy.  There is no evidence of motor activity moderately decreased or with moderate slowing due to apraxia.  On examination in November 2010, cerebellar function was normal, and that cranial nerves II-XII were intact with the exception of a hyperesthesia over the left cheek.  A September 2014 VA report notes that a number of functions, to include simple motor functioning, ranged from average to very superior.  In July 2013 and November 2014 report shows that he reported that for leisure, he liked activities that included fishing and hunting, which require significant motor functions.  VA progress notes contain findings noting that there were no overt abnormal movements; there was mild posture changing.  

With regard to impairment of visual spatial orientation, the evidence is insufficient to show moderately severely impairment.  The November 2010 VA neurological examination report shows that he was assigned a "B" for social interaction.  The September 2014 VA report notes that functions that included attention, working memory, processing speed, learning, and most aspects of memory, ranged from average to very superior.  The examiner concluded that the Veteran's cognitive profile is largely intact and he did not meet criteria for a cognitive disorder.  There were some cognitive weaknesses could be related to apparent pain, intra-individual variability, anxiety regarding task performance, or just the taxing nature of a comprehensive neuropsychological evaluation, but "all other performances were well within normal limits."  A November 2014 report shows that he reported that for leisure, he liked activities that require significant visual spatial orientation, i.e., fishing and hunting.  There is no evidence to show such symptoms as getting lost even in familiar surroundings, being unable to use assistive devices such as GPS; or being unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or being unable to find the way from one room to another in a familiar environment. 

With regard to subjective symptoms, the November 2010 VA neurological examination report shows that he was assigned a "C" for subjective symptoms.  VA progress notes include findings that his symptom report was appropriate and non ruminative, however, as discussed supra, the probative value of his testimony has been afforded reduced probative value.  In any event, the highest level that may be assigned for this facet under DC 8045 is level "2."

With regard to neurobehavioral effects resulting from TBI, the Veteran's neurobehavioral effects have been evaluated separately, infra.  For the purposes of DC 8045, however, the Board finds that the evidence does not show that the neurobehavioral effects interfere with or preclude workplace interaction, social interaction, or both on most days or occasionally require supervision for his safety or that of others.  There is some evidence of occupational and social impairment, but the evidence is insufficient to show that these symptoms are manifested "on most days."  In addition, there is no evidence to show that he occasionally requires supervision for his safety or that of others.  The Veteran has reported that he stopped working in March 2013, after being reportedly being accused of lying about another employee's accident report, with subsequent reports of performing work that included driving a truck, working in construction, and working on a farm (which he reported quitting due to back pain).  An October 2015 report notes that the Veteran is able to perform a "very physically demanding job."  

With regard to impairment of communication, the November 2010 VA neurological examination report notes that the Veteran's speech was slow and deliberate with moderately long pauses between questions and answers.  He indicated that he did not speak a lot, but that he has no problem with receptive aphasia.  The November 2010 VA mental disorders examination report notes that his speech was unremarkable.  The Veteran was assigned an "A" for communication.  The September 2014 VA report states inter alia that the Veteran's functioning, to include verbal fluency, ranged from average to very superior.  In summary, the evidence is insufficient to show that the Veteran's residuals of TBI are productive of symptoms such as an inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, an inability to comprehend spoken language, written language, or both, at least half of the time but not all of the time, the need to rely on gestures or other alternative modes of communication, a complete inability to communicate either by spoken language, written language, or both, the inability to comprehend spoken language, written language, or both, or an inability to communicate basic needs.

Finally, there is no evidence to show total impairment of consciousness, to include such symptoms as a persistently altered state of consciousness, vegetative state, a minimally responsive state, or a coma.  

In summary, the evidence is insufficient to show that the Veteran meets the criteria for level 3 for any facet according to the Cognitive Impairment Table.  The Board therefore finds that an evaluation in excess of 50 percent is not warranted for the Veteran's service-connected residuals of TBI, and that the claim must be denied.

Depressive Disorder

Under DC 8045, "any residual with a distinct diagnosis that may be evaluated under another diagnostic code should be evaluated separately.  In this case, the Board finds that a separate evaluation is warranted for the Veteran's depressive disorder.  Specifically, the November 4, 2010 VA mental disorders examination report shows that the Axis I diagnosis was depressive disorder due to general medical condition.  Similarly, the November 4, 2010 VA traumatic brain injury examination report contains diagnoses that include depression.  Although there are notations of psychiatric disorders prior to this time, these diagnoses of depression are based on psychological testing, and examination, and are considered sufficiently probative to warrant the conclusion that depression exists as a distinct diagnosis as of November 4, 2010.  In this regard, the Axis I diagnosis of depressive disorder was subsequently corroborated upon VA examination in 2012.  See October 2012 VA mental disorders examination report.  

The November 2010 VA examination reports show that the Veteran was oriented to person, time and place.  Thought processes were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good.  For judgment, it was noted that he understood the outcome of behavior.  He was able to maintain personal hygiene, and there was no problem with the activities of daily living.  He was able to handle money and pay bills, and he prudently handled payments.  There was no time lost from work during the last 12-month period.  The Veteran reported that he had been working full-time for the same company for three years, and that it appeared to be a good fit for accommodating his disabilities.  

The November 2010 VA traumatic brain injury examination report shows that the Veteran was afforded "A" grades for judgment and communication, and "B" grades for neurobehavioral affects and social interaction.  

A VA examination report, dated in October 2012, shows that the Veteran was noted to have symptoms that included depressed mood, anxiety, social avoidance and
isolation due to a depressive disorder.  He was noted to have depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  

VA progress notes tend to show that the Veteran reported some thoughts of suicide, without plan or intent.  There were also multiple findings noting that there was no suicidal or homicidal ideation.  His hygiene, orientation, and speech were unremarkable.  Overall, the Veteran's GAF scores have ranged between 45 and 50.  This is evidence of serious symptoms.  To the extent he has indicated that he has auditory hallucinations, as noted in the September 2014 VA report, he could not say whether they were true hallucinations or a hearing sensitivity, and he denied command voices in his head and visual hallucinations.  The Veteran's work history has been discussed.  Briefly stated, it appears that he worked full-time until about March 2013, at which time he was fired during a disagreement with other personnel.  Since that time, he has worked at a number of jobs, to include driving a truck, working in construction, and working on a farm.  

The Board finds that this evidence warrants the conclusion that the criteria for a 50 percent evaluation have been met.  In particular, both the November 2010 and October 2012 VA mental disorders examination reports shows that the examiners concluded that there was reduced reliability and productivity due to psychiatric symptoms.  This most nearly corresponds to a 50 percent evaluation under the General Rating Formula.  Accordingly, a separate 50 percent evaluation is warranted for depressive disorder as of November 4, 2010.  

An evaluation in excess of 50 percent is not warranted.  The evidence is insufficient to show that the Veteran has such symptoms as suicidal ideation with plan or intent, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances, nor are there other psychiatric symptoms shown to have resulted in such impairment, such that a 70 percent evaluation is warranted.  See 38 C.F.R. § 4.130; Vazquez-Claudio.  Based on the foregoing, the Board concludes that the Veteran's depressive disorder is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an initial evaluation in excess of 50 percent under DC 9434.  See 38 C.F.R. § 4.7.   

Conclusion

The Board has considered the Veteran's statements that he should be entitled to an initial increased evaluation for his right ankle, and residuals of a traumatic brain injury.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his cognitive, psychiatric and right ankle, symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluations.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The probative value of the Veteran's testimony has been reduced for the reasons previously discussed.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an initial increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities such that initial increased evaluations are warranted, other than as noted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, to the extent that the claims have been denied, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran is shown to have reported having symptoms such as right ankle pain, anxiety, depression, and memory loss.  The RO clearly based its evaluations on the appropriate rating criteria.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose.  With regard to the claim for residuals of a TBI, the Board notes that DC 8045 provides for an extremely comprehensive evaluation of a wide range of symptomatology.  The Board has also granted a separate rating for his depressive disorder.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the evidence of record does not show that the disabilities in issue have caused him to miss a significant amount of work, or that they have resulted in any hospitalization during the time period on appeal, other than right ankle surgery in 2014.  The November 2010 VA examination report notes that there was no time lost from work during the last 12-month period.  The Veteran has reported that he stopped working in March 2013, after being reportedly being accused of lying about another employee's accident report, with subsequent reports of performing work that included driving a truck, working in construction, and working on a farm (which he reported quitting due to back pain).  An October 2015 report notes that the Veteran is able to perform a "very physically demanding job," and that he had begun some running.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made claims for the highest evaluations possible, his employment history has been discussed, and he has not submitted evidence of unemployability due to the service-connected disabilities in issue.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board further notes that a combined 100 percent rating is in effect as of November 2010.  

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the claims on appeal are all for initial increased evaluations, a VCAA notice need not be provided, where, as here, the claims involves initial increased/compensable evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as his VA and non-VA medical records.  The Veteran has been afforded a number of examinations during the time period on appeal.  In this regard, in May 2015, the Board remanded the claims in order to afford the Veteran new examinations.  However, the Veteran refused to report for his examinations.  The Board directed that the Veteran be informed of the criteria at DC 8100, and this has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

An initial evaluation in excess of 10 percent for service-connected residuals, right ankle musculoskeletal strain, is denied.

Prior to October 23, 2008, an initial evaluation of 30 percent, and no more, for the Veteran's service-connected migraine headaches to include post-concussion syndrome with cephalgia, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

As of October 23, 2008, an evaluation in excess of 40 percent for the Veteran's service-connected migraine headaches to include post-concussion syndrome with cephalgia, is denied.

Prior to November 4, 2010, an initial evaluation in excess of 30 percent for service-connected traumatic brain injury with organic affective disorder and cognitive disorder, is denied.

As of November 4, 2010, an evaluation in excess of 50 percent for service-connected traumatic brain injury with organic affective disorder and cognitive disorder, is denied.

As of November 4, 2010, a separate 50 percent disability rating, but no more, for depressive disorder is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


